Citation Nr: 1508880	
Decision Date: 03/02/15    Archive Date: 03/17/15

DOCKET NO.  10-25 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence.

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island, which continued an evaluation of 50 percent for the Veteran's PTSD with major depressive disorder and alcohol dependence.  

The Veteran testified before the undersigned Veteran's Law Judge at a May 2014 Travel Board hearing.  A copy of the transcript is associated with the claims file.  

In addition, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU due to a service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  The record indicates that the Veteran has raised the issue of his unemployability, most recently at his May 2014 Travel Board hearing.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claim and has accordingly listed the raised TDIU claim as an issue.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's most recent VA PTSD examination was in March 2012.  The Board notes that generally a new VA examination is not warranted based on the mere passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95 (April 7, 1995).  However, since that examination the Veteran has claimed that his condition has worsened significantly, specifically at his May 2014 Travel Board hearing.  As a result, a new examination is warranted to determine the current severity of the Veteran's PTSD symptoms. 

The Board finds that the results of the new VA examination are highly probative to the determination of the Veteran's claim for TDIU.  For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his PTSD.  Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  Take any appropriate steps for the development of the Veteran's TDIU claim.

3.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his PTSD. The claims folder (including relevant Virtual VA and VBMS records) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating PTSD.  A multi-axial diagnosis must be rendered, and a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must describe this GAF score in terms of social and occupational impairment.  All opinions must be supported by a complete rationale in a typewritten report.

In addition, the examiner should provide an opinion as to whether the Veteran is unemployable due to his service-connected disabilities.  At the time of the examination, the examiner should be expressly advised as to what disabilities the Veteran is service-connected for.

The claims folder is to be made available to the examiner to review.  The examiner must opine whether it is at least as likely as not (that is, a 50 percent or greater probability) that the Veteran is unable to obtain and retain substantially gainful employment based on all of the Veteran's service-connected disabilities at the time of the examination. 

A complete rationale for any opinion offered must be provided.  The examiner(s) should consider the previous VA examinations, the Veteran's lay statements, and any other relevant medical records.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




